DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/636,573 filed on 2/4/2020.
Currently, claims 1-20 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2020 is being considered by the examiner.
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Objections
Claims 1-20 are objected to because of the following informalities: in line 9; a phrase “characterized in that” should be replaced by a phrase -- wherein --.  Appropriate correction is required. Claims 2-20 depending upon the objected claim 1 are also objected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: input means and output means in claims 1, 2, 3, 5, 8, 9, 12, 13 and 14 or means of wiring in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, 19, 20, 22, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 8, line 4; claim 13, line 2; a citation “which” is confusing and indefinite because does not clear if “which” is referring to which structure? Clarification is required. 
Re claim 19, line 2; a citation “the form” does not have a proper antecedent basis. Correction is required. Claim 20 depending upon the rejected claim 19 is also rejected. Claim 22, line 2; having the same issues as mentioned; therefore, claims 22-23 are rejected.
Re claim 22, line 3; a citation “may be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Re claim 24, line 3; a citation “at least partially” renders the claim indefinite because does not clear how much/far “at least partially” is? Clarification is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-4, 8, 9, 16, 17, 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 5,347,755 to Jaster et al. (‘Jaster’). 
Re claim 1: Jaster discloses an entrance system (Fig. 1) comprising: one or more movable door members (1/1); a support structure (2) for supporting the one or more door members (1/1) for 
Re claim 2: wherein the intelligent glass panel comprises: input means (22/23) configured for detecting touch actuation on a surface of the intelligent glass panel by the user and in response producing input data; output means (32/33) configured for causing presentation of output data in the intelligent glass panel; and a first interface unit (11) configured for communicating the input data produced by the input means (22/23) to the controller (8) and for receiving from the controller the output data to be presented by the output means (32/33).
Re claim 3: wherein the control arrangement further comprises: a second interface unit (16) coupled to the controller (8) and adapted for communicating with the first interface unit (11) of the intelligent glass panel, wherein the second interface unit is configured to receive from the first interface unit the input data produced by the input means (22/23) of the intelligent glass panel, and to transfer said input data to the controller (8), and wherein the second interface unit is configured to receive from the controller (8) the output data to be presented by the output means of the intelligent glass panel, and to transfer said output data to the first interface unit (11) of the intelligent glass panel.
Re claim 4: wherein the first and second interface units (11, 16) are configured to operate in accordance with one or more short-range wireless data communication standards.
Re claim 8: wherein the input means (22/23) of the intelligent glass panel is configured for producing input data representing one or more of the following: a choice of a selected operating mode 
Re claim 9: wherein the output means (32/33) of the intelligent glass panel is configured for presenting output data representing one or more of the following: an operational status of the automatic door operator; operational statistics of the entrance system; an indication of a need for maintenance of repair; an indication of an alarm triggered or detected by the automatic door operator (30); information assisting the user for inputting the input data; confirmation of a selected operating mode in which the automatic door operator shall operate; confirmation of a setting of an operational parameter of the automatic door operator; and confirmation of a reset of an alarm triggered or detected by the automatic door operator (Figs. 5 and 6).
Re claim 16: wherein the intelligent glass panel is operatively connected to the controller (8) by means of wiring (see Fig. 1), the controller (8) being integrated with the automatic door operator, whereby the wiring is routed to said automatic door operator (4).
Re claim 17: wherein the frame (near 7, Fig. 1) inherently comprises at least one aperture for receiving said wiring.
Re claim 24: wherein the intelligent glass panel is integrated with the support structure (Fig. 1) and the wiring (near 7) is routed through said support structure so as to be at least partially integrated into said support structure (Fig. 1).
Allowable Subject Matter
Claims 5-7, 10-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
s 19-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale